     Case 2:13-cv-02145-MCE-JDP Document 84 Filed 09/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARVIN GLENN HOLLIS,                                Case No. 2:13-cv-02145-MCE-JDP (PC)
12                          Plaintiff,                    ORDER GRANTING IN PART PLAINTIFF’S
                                                          MOTION FOR AN EXTENSION OF TIME
13             v.
                                                          ECF No. 83
14    J. BAL, et al.,
15                          Defendants.
16

17            Plaintiff has filed a motion for a thirty-day extension of time to file objections to the

18   August 20, 2021 findings and recommendations. Good cause appearing, it is hereby ORDERED

19   that:

20            1. Plaintiff’s motion for an extension of time, ECF No. 83, is granted in part.

21            2. Plaintiff is granted until September 24, 2021 to file any objections.

22            3. No further extensions of time will be granted.

23
     IT IS SO ORDERED.
24

25
     Dated:         September 7, 2021
26                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
     Case 2:13-cv-02145-MCE-JDP Document 84 Filed 09/07/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
